Citation Nr: 1013858	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for skin disorder, 
claimed as rashes.

3.  Entitlement to service connection for neck disorder.

4.  Entitlement to service connection for diabetes mellitus 
Type II (diabetes), to include as due to herbicide exposure.  

5.  Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure.

6.  Entitlement to service connection for acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD) and depression.

7.  Entitlement to service connection for stomach disorder, 
to include as due to PTSD and service-connected disabilities.

8.  Entitlement to service connection for bilateral leg 
disorder, claimed as peripheral neuropathy, to include as due 
to diabetes.

9.  Entitlement to service connection for feet disorder, 
claimed as peripheral neuropathy (to include as due to 
diabetes) and pes planus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to 
October 1968.

Regarding the issues of entitlement to service connection for 
skin, neck and feet disorders, these matters come before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2008 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Regarding the issues of entitlement to an increased rating 
for bilateral hearing loss and service connection for 
acquired psychiatric disorder, stomach disorder, bladder 
disorder, and diabetes, these matters come before the Board 
on appeal from a February 2004 rating decision by an RO of 
the VA.  

Regarding the issue of entitlement to service connection for 
peripheral neuropathy of the lower extremities, this matter 
comes before the Board on appeal from a February 2006 rating 
decision by an RO of the VA.  

The Board notes that while the issue of service connection 
for bilateral foot disorder has been adjudicated separately 
from peripheral neuropathy of the lower extremities, the 
Board has combined the issues of entitlement to service 
connection bilateral feet disorder and peripheral neuropathy, 
and has made a separate issue of entitlement to service 
connection for bilateral leg disorder as reflected on the 
first page of this decision.

The issues of entitlement to service connection for acquired 
psychiatric disorder (claimed as PTSD and depression); 
stomach disorder, bilateral leg disorder; and feet disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The issue of entitlement to service connection for low back 
disorder has been raised by the record (specifically in a 
statement received in February 2008), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On March 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal of entitlement to 
an increased rating for bilateral hearing loss, currently 
evaluated as 30 percent disabling, was requested.

2.  The evidence does not suggest that the Veteran has a 
current, chronic skin condition.  

3.  There is no current medical diagnosis of neck disability.

4.  The Veteran was not exposed to Agent Orange during 
service.

5.  Diabetes was not incurred in service and is not causally 
related to service.  

6.  Bladder cancer was not incurred in service and is not 
causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of entitlement to an 
increased rating for bilateral hearing loss, currently 
evaluated as 30 percent disabling, by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  The criteria for service connection of a skin disorder 
have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection of a neck disorder 
have not been met  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection of diabetes have not 
been met  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

5.  The criteria for service connection of bladder cancer 
have not been met  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.  In a 
statement received in March 2009, the appellant withdrew this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and 
the claim of entitlement to an increased rating for bilateral 
hearing loss, currently evaluated as 30 percent disabling, is 
dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claims of service connection for a neck 
disorder and skin disorder, the RO provided the appellant 
with notice in August 2007, prior to the August 2008 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

With regard to the claims of service connection for diabetes 
and bladder cancer, the RO provided the appellant with the 
notice then required in August 2003, prior to the February 
2004 adjudication.  The Board notes that the notice letter 
did not provide notice of the regulations pertaining to 
effective dates or disability ratings.  This notice was 
provided in a May 2008 letter, however, and, the claims were 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA, and private treatment records; 
obtained military personnel records; provided a VA 
examination for the claim of service connection for diabetes, 
assisted the Veteran in obtaining evidence, and afforded the 
Veteran the opportunity to participate in a hearing.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran and his representative have not 
contended otherwise.  

The Board acknowledges that there is no VA examination with a 
nexus opinion on file for the claims of service connection 
for a neck disorder, skin disorder, or bladder cancer.  No 
examination is required on any of these claims, however.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  In this case, the evidence does not suggest 
that the Veteran has a currently diagnosed neck or skin 
disorder, and although the evidence does reflect diagnoses of 
a bladder disorder, the evidence does not suggest that the 
bladder cancer onset in service or is related to service.  In 
these cases, the Board finds the evidence of record is 
sufficient to decide the claim without a VA examination and 
nexus opinion.   

The Board does not know of any additional relevant evidence 
which has not been obtained, and the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by decisions 
on the claims at this time.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Skin Disorder

In April 1967, the Veteran was treated for a "rash" on his 
right arm in April 1967, which was diagnosed as an abrasion.  
The Veteran denied any history of trauma, and the record 
indicates that the etiology of the "rash" was unknown.  In 
September 1968, the Veteran presented for treatment with a 
history of recurrent jock itch.  The Veteran was assessed 
with tinea cruris and provided medication.  The service 
treatment records are otherwise silent as to any complaints 
pertaining to the skin, and the August 1968 separation 
examination reflects normal clinical findings for the skin 
and no history of a chronic skin condition.  

The post-service evidence does not indicate that a chronic 
skin condition has been diagnosed, and with the exception of 
a finding of a skin deficit in June 2004, the post-service 
evidence reflects findings of normal skin.  See June 2001 and 
March 2003 VA treatment records; June and November 2004, 
February, March, May, and August 2005 Black treatment 
records.  

After review of the evidence, the Board finds that service 
connection is not warranted based on the absence of evidence 
of a current disability.  Although the evidence indicates 
that the Veteran had complaints of rash during service, the 
evidence does not suggest that the Veteran currently has a 
chronic skin condition.  The post-service medical evidence 
reflects no diagnoses of a skin condition and no recurrent 
abnormal findings or histories related to the skin.  The 
Board acknowledges that the Veteran has reported having 
recurrent rashes since service.  See June 2009 Form 9.  The 
Board further acknowledges that the Veteran is competent to 
report the existence of recurrent rashes.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
The Veteran has not indicated that the rashes are similar in 
nature or location, however, and based on the lack of 
evidence that the rashes are related to each other, the Board 
finds the Veteran's history is not sufficient evidence of a 
current chronic skin condition.  

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
a skin disorder.  


Neck disability

In December 1966, the Veteran reported a history of a stiff 
neck since that morning.  The record indicates that the 
Veteran had denied any history of trauma or old injury.  The 
examiner noted that there were no physical findings and 
diagnosed the Veteran with muscle spasm.  In April 1967, the 
Veteran presented for treatment with a history of falling 
approximately five to seven feet.  No findings or histories 
related to the neck were documented.  In January 1968, the 
Veteran presented for treatment after falling and striking 
the left-side of his face and head.  No findings or 
complaints related to the neck were reported.  Subsequent 
service treatment records are also silent as to the neck, and 
the August 1968 separation examination reflects normal 
clinical findings for the neck and spine and no history of 
any problem or pain associated with the neck.  

Post-service medical records reflect complaints of neck pain 
in November 2004.  See November 2004 Black treatment record.  
The post-service evidence is otherwise silent as to any 
complaints or findings pertaining to the neck.  

After review of the evidence, the Board finds that service 
connection is not warranted based on the absence of evidence 
of a current disability.  Although the evidence indicates 
that the Veteran had treatment for falls and a stiff neck 
during service, the evidence does not suggest that the 
Veteran currently has a chronic neck condition.  The post-
service evidence reflects no diagnoses, recurrent abnormal 
findings or recurrent histories related to the neck.  The 
Board acknowledges that the November 2004 private treatment 
record reflects a history of neck pain (the only history of 
record) and a diagnosis of arthritis.  The record does not 
document what joint that diagnosis was made in reference to, 
but review of the evidence suggests that it was not made in 
reference to the neck:  the additional medical evidence 
reflects no diagnoses of cervical spine arthritis and review 
of the older treatment records by the same private physician 
suggests that the diagnosis referred to the knee.  
  
Therefore, based on the competent medical evidence of record, 
the Board must conclude that the Veteran does not have a neck 
disability.  The Court has indicated that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claims of entitlement to service 
connection for skin and neck disabilities.   

Diabetes 

VA regulations provide presumptive service connection for 
diabetes for veterans exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.309(e).  Exposure to an herbicide agent is only presumed 
for veterans who served within the land boundaries of the 
Republic of Vietnam between January 9, 1962, and May 7, 1975.  
38 C.F.R. § 3.313; see also Haas v. Peake, 544 F.3d 1306 
(Fed. Cir. 2008) (upholding VA's interpretation that service 
in Vietnam requires that a claimant have set "foot-on-land" 
in Vietnam).  

The Veteran has reported that he was exposed to herbicides 
while serving in Vietnam, Thailand, and Korea.  Specifically, 
he has reported that, while in Korea, he was stationed in the 
demilitarized zone (DMZ) where herbicides were used.  He has 
also reported that herbicides were sprayed at several Air 
bases on which the Veteran was stationed, including Eglin Air 
Base.  See, e.g., March 2005 statement.  

Service personnel and medical records indicate that the 
Veteran served in Thailand from July 1966 to July 1967 and 
Korea from January 1968 to July 1968.  The service records do 
not indicate that the Veteran ever set foot in Vietnam, 
however:  the evidence contains no notations from medical 
clinics in Vietnam and no histories or administrative remarks 
suggestive of a temporary deployment to Vietnam.  The Board 
notes that the Veteran's DD-214 documents that he was awarded 
the Vietnam Service Medal (VSM), the Republic of Vietnam 
Campaign Medal (RVCM), the Air Force Good Conduct Medal 
(AFGCM), and the National Defense Service Medal (NDSM).  
These medals were not only provided to persons stationed 
inside Vietnam, however; they were also available to persons 
who served outside the geographical limits of the Republic of 
Vietnam but contributed direct combat support to the Republic 
of Vietnam and Armed Forces for 6 months.  See Manual of 
Military Decorations and Awards, C7.5.1.6.2 (Department of 
Defense Manual 1348.33- M, September 1996).  In this case, 
the Veteran's receipt of these medals coincides with his tour 
of duty in Thailand.  The Board is not disputing the 
Veteran's contribution to the war effort as a valued member 
of the U.S. Air Force stationed in Thailand, which these 
awards clearly indicate, but the issue for the purposed of 
presumptive service connection is whether the Veteran was 
present on the ground within the boundaries of the Republic 
of Vietnam.  To this end, the only evidence of record is the 
Veteran's statements that he had served in the Republic of 
Vietnam.  The record does not contain any corroboration of 
this claim.  Thus exposure to Agent Orange cannot be 
presumed, and any herbicide exposure must be demonstrated for 
the record.  

In this case, the evidence does not otherwise suggest that 
the Veteran was exposed to an herbicide in service.  As noted 
above, the evidence does document that the Veteran served in 
Korea.  The evidence does not indicate that the Veteran had 
any exposure to herbicides while there, however.  According 
to information shared by the United States Department of 
Defense (DOD) with VA, Agent Orange was used along the 
demilitarized zone (DMZ) in Korea between April 1968 and July 
1969.  Although the Veteran was in Korea during that time 
frame, the Veteran was not stationed in the DMZ during that 
time period; rather, he was stationed at Kunsan Air Base, 
which is not in the DMZ, and the service records provide no 
indication that the Veteran ever entered the DMZ:  the 
evidence contains no notations from medical clinics in the 
DMZ and no histories or administrative remarks suggestive of 
a trip to the DMZ, and the Veteran's unit was not one 
acknowledged by the Department of Defense to have been 
assigned or rotated to areas along the DMZ.  

The evidence also does not suggest that the Veteran was 
exposed to herbicides while stationed in Thailand from July 
1966 to July 1967.  According to research conducted by both 
the Veteran and the AOJ, Agent Orange was solely used in 
Thailand between 1964 and 1965, prior to the Veteran's 
arrival in Thailand and in areas other than where the Veteran 
was stationed.  See October 2006 Form 9 attachment; February 
2009 Supplemental Statement of the Case (quoting information 
obtained from Department of Defense inventory of herbicide).  

The Board notes that herbicides were used in Cambodia and 
Laos while the Veteran was stationed in Thailand.  See 
October 2006 Form 9 attachment; February 2009 Supplemental 
Statement of the Case (quoting information obtained from 
Department of Defense inventory of herbicide).  The evidence 
does not suggest that the Veteran ever travelled to Cambodia 
or Laos, however:  the service records provide no indication 
of any tour of duty in either country, and the Board notes 
that the Veteran has never even specifically asserted that he 
was in either country.  

Finally, the evidence does not suggest that the Veteran was 
exposed to herbicides while stationed at Eglin Air Base 
between May 1965 and July 1966.  The Board acknowledges that 
herbicides were at Eglin Air Base, to include during the 
Veteran's service at Eglin.  See October 2006 Form 9 
attachment; February 2009 Supplemental Statement of the Case 
(quoting information obtained from Department of Defense 
inventory of herbicide).  Research documented that the 
herbicide testing was only conducted at a remote two square 
mile area of Eglin Air Base, however, and the Veteran's 
records provide no suggestion that the Veteran was ever in 
the testing area:  the National Personnel Records Center 
(NPRC) has indicated that there was no record of any exposure 
to herbicide in service, there is no administrative notation 
or history of participation in the testing, and the Veteran's 
military occupational specialty (MOS) during that tour, jet 
aircraft mechanic, is not one which would ordinarily be 
associated with the testing of herbicides.  Furthermore, the 
Board notes that the Veteran has not reported that he was in 
the testing area; rather, he appears to be suggesting that 
his mere presence at the Air Base is how he was exposed.  

In sum, the Board finds that the evidence does not suggest 
that the Veteran was exposed to herbicides in service.  Thus, 
service connection for diabetes cannot be presumed.  Service 
connection may still be established with proof of actual 
direct causation, however.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In this case, the Board finds that service 
connection is not warranted since the evidence does not 
indicate that diabetes onset in service or is causally 
related to service.  The Veteran's service medical records do 
not report any diagnoses of diabetes or any symptoms 
indicative of diabetes, such as sugar in the urine, and post-
service records indicate that prediabetes was first noted 
almost 35 years after separation and diabetes was first 
diagnosed more than 36 years after separation.  See August 
1968 separation examination (urinalysis negative for sugar); 
August 2003 and March 2005 VA treatment records; February 
2005 Black treatment record.  See also Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim.).  Additionally, the evidence of record also does not 
contain any competent, probative evidence linking the 
Veteran's diabetes to service.  The Board acknowledges that a 
January 2006 VA examiner opined that it was at least as 
likely as not that the Veteran's diabetes was the result of 
in-service herbicide exposure based on the Veteran's history 
of in-service herbicide exposure.  The Board may reject a 
medical opinion if the Board finds that other facts present 
in the record contradict the facts provided by the Veteran 
that formed the basis for the opinion, however.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  In this case, as noted above, the 
evidence does not suggest that the Veteran was exposed to an 
herbicide in service; thus, the Board finds that the VA 
examiner's opinion is not probative.  Therefore, based on the 
absence of evidence an in-service occurrence, the length of 
time between separation and the initial reported diagnosis, 
and the absence of a probative nexus opinion, service 
connection for diabetes must be denied.  

Bladder Cancer 

After review of the record, the Board finds that service 
connection is not warranted for bladder cancer since the 
evidence does not indicate that bladder cancer onset in 
service or is causally related to service.  The Veteran's 
service medical records do not report any diagnoses of 
bladder cancer or any symptoms indicative of a bladder 
disorder, and post-service records indicate that the first 
evidence of bladder cancer postdates separation by many 
years.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000) (time elapsed prior to initial complaint can be 
considered as evidence against the claim.).  Additionally, 
the evidence of record also does not contain any competent 
evidence linking the Veteran's bladder cancer to service.  
The Board notes that the Veteran has alleged that his bladder 
cancer is the result of in-service herbicide exposure.  As 
discussed above, however, the evidence does not demonstrate 
that the Veteran was exposed to herbicides in service.  
Moreover, even if in-service exposure were assumed, service 
connection on that basis alone would not be warranted as VA 
has determined that a presumption of service connection based 
on exposure to herbicides is not warranted for urinary 
bladder cancer.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 
2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 
2003); Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 
Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 
(November 2, 1999).  Thus, based on the absence of evidence 
an in-service occurrence and the absence of a competent nexus 
opinion, service connection for prostate cancer must be 
denied.  


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling, is 
dismissed.

Service connection for chronic skin disorder is denied.

Service connection for chronic neck disorder is denied.

Service connection for diabetes is denied.

Service connection for bladder cancer is denied.  


REMAND

Further development is needed on the issues of service 
connection for acquired psychiatric disability, claimed as 
PTSD and depression; and stomach disability, to include as 
due to PTSD and service-connected disabilities.

The Board notes that a November 2009 VA examination report 
shows that the Veteran's PTSD and major depression are most 
likely caused by or a result of combat trauma and horrors 
witnessed and threats endured during Vietnam service.  
However, the Veteran's stressors have not been verified, and 
it appears to the Board that additional development is 
necessary.

In a PTSD questionnaire received in July 2003, the Veteran 
provided three different stressors.  A review of the 
Veteran's military personnel records show that the dates 
provided by the Veteran were when he was assigned to the 8th 
Field Maintenance Squadron stationed in UBON Royal Thai Air 
Force Base in Thailand.  He reported being a member of the 
Crash Recovery and Repair Reclamation unit.  

The first stressor reportedly occurred the first week in June 
1966 when the plane he was arriving in was hit while in a 
holding pattern.  The second stressor reportedly occurred 
around August/September 1966 when the vent line of an 
airplane broke resulting in burning fuel.  The Veteran 
reported an explosion and witnessed a co-pilot who was cut 
free from the debris.  The third stressor he mentioned 
reportedly occurred in April/May 1966 when he had helped with 
a damaged aircraft.  He mentioned that there were 
casualties- two pilots from the 555th Tactical Fighter 
Squadron.

After reviewing National Personnel Records Center (NPRC) 
requests, it appears that individual requests regarding each 
stressor listed above was not made.  

Further, the Veteran submitted a September 1998 letter from 
Mark Kimmel, Ph.D.; an October 1998 letter from Donald 
Goldmacher, M.D.; and a February 1999 letter from Michael D. 
Goldfield, M.D.  The Board notes that in the aforementioned 
letters, references were to past treatment records regarding 
the Veteran's PTSD and depression that have not been 
associated with the Veteran's claims file.  The Board notes 
that the RO should make an attempt to obtain these records.  

Additionally, since the Veteran is also claiming entitlement 
to service connection stomach disability (to include as due 
to PTSD and service-connected disabilities), the RO should 
reconsider this issue after development and reconsideration 
of entitlement to service connection for acquired psychiatric 
disability and the remaining issues.

Further development is also needed on the claim of service 
connection for a bilateral leg disorder.  The service medical 
evidence reflects histories and/or treatment related to the 
right leg in December 1965 and both legs in August 1968.  The 
post-service evidence also documents that the Veteran has 
been diagnosed with restless leg syndrome.  Based on the 
evidence of in-service treatment and a post-service 
diagnosis, the Board finds a VA examination with opinion is 
needed to determine if the restless leg syndrome onset in 
service or is causally related to service. See 38 U.S.C.A. § 
5103A(d).  

Finally, further development is needed on the claim of 
service connection for a bilateral foot disorder.  The 
service medical evidence reflects treatment for the feet in 
March 1965.  The post-service medical evidence does not 
reflect a current diagnosis of the feet.  The Veteran has 
reported having foot problems since service, however, and 
based on this competent history and the in-service treatment, 
the Board finds that a VA examination with opinion is needed 
to determine if the Veteran has a current foot disorder which 
onset during or is the result of service.  See 38 U.S.C.A. § 
5103A(d).  

Since the appeal is being remanded for other reasons outlined 
above, it is appropriate to also direct that the RO furnish 
proper notice regarding entitlement to service connection on 
a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a corrective 
notice under that includes an explanation 
as to the information or evidence needed 
to establish service connection on a 
secondary basis.

2.  Take appropriate action to request 
any pertinent medical records mentioned 
in the September 1998 letter from Mark 
Kimmel, Ph.D.; October 1998 letter from 
Donald Goldmacher, M.D.; and February 
1999 letter from Michael D. Goldfield, 
M.D.

3.  Contact the JSRCC to verify the 
individual stressors identified by the 
Veteran.  

4.  After completion of the above, 
formally determine whether a claimed 
stressor has been verified.

5.  After completion of the foregoing, 
schedule the Veteran for a VA psychiatric 
examination.  The claims file must be 
made available to the examiner for 
review.  Specify for the examiner any in-
service stressors established by the 
record.

If PTSD is diagnosed, the examiner should 
specify (1) whether any verified in-
service stressor was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD.  A rationale 
for any opinion expressed must be 
provided.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
current psychiatric disorder, other than 
PTSD, onset during or is otherwise  
related to active service.  A rationale 
for any opinion expressed must be 
provided, and the examiner is requested 
to address the Veteran history in August 
1968 of getting "upset and nervous 
whenever something happens within 
family" in making this determination.  

6.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of 
bilateral leg disability and feet 
disability.  The claims file must be made 
available to the examiner for review.  
Any medically indicated special tests 
should be accomplished.  For any 
diagnosed disorder, the examiner should 
state whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the disorder onset 
during service or is causally related to 
service.  The examiner should offer a 
rationale for any opinion with reference 
to pertinent evidence, including service 
and post-service treatment records.  

7.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of entitlement to service 
connection for acquired psychiatric 
disability; stomach disability; bilateral 
leg disability, and feet disability.  The 
RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


